BbogdeN, J.
The maintenance of a municipal hospital is not a necessary governmental expense. Armstrong v. Commissioners, 185 N. C., 405, 117 S. E., 388.
Moreover, “for purposes other than necessary expenses a tax cannot be levied within or. in excess of the constitutional limitation except by a vote of the people under special legislative authority.” Henderson v. Wilmington, 191 N. C., 269, 132 S. E., 25; Tate v. Commissioners, 122 N. C., 812, 30 S. E., 352.
Undoubtedly, if the city of Monroe had the money in its treasury, it could purchase equipment for its hospital. Adams v. Durham, 189 N. C., 232, 126 S. E., 611; Henderson v. Wilmington, supra. But the city of Monroe did not have such funds in hand and undertook to pledge *308the faith and credit of the city in order to obtain the money. This cannot be done except in accordance with the methods provided by law.
It appears from the judgment that the city was restrained from paying the note now held by the First National Bank of Monroe. The bank was not a party to the action, and this portion of the judgment must be stricken out. Otherwise the judgment is correct.
Modified and affirmed.